Citation Nr: 0817473	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  07-01 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an increased for service-connected 
bilateral blepharitis and right pterygium, currently rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and an Acquaintance




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the benefits sought on appeal.   In March 
2008, the veteran testified before the undersigned Acting 
Veterans Law Judge, seated at the RO.  That same month, the 
veteran's motion for advancement of his appeal on the Board's 
docket was granted, due to his advanced age.  38 C.F.R. 
§ 20.900(c).

The issue of entitlement to an increased for service-
connected bilateral blepharitis and right pterygium, 
currently rated as 10 percent disabling, is addressed in the 
REMAND, following the ORDER below.  That issue is being 
remanded to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has presented competent evidence establishing a 
current diagnosis of bilateral hearing loss as a result of 
acoustic trauma sustained during military service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.385 (2007).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

A VCAA notice letter was sent to the veteran regarding his 
service-connection claim for bilateral hearing loss in March 
2006.  The Board need not, however, discuss the sufficiency 
of this letter or VA's development of the case in light of 
the fact that the Board granting service connection for 
bilateral hearing loss herein.  Thus, any potential error on 
the part of VA in complying with the provisions of the VCAA 
has essentially been rendered moot by the Board's grant of 
the benefit sought on appeal.  Accordingly, the Board will 
proceed to a decision on the merits as to the issue on 
appeal.

The veteran seeks service connection for bilateral hearing 
loss.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

For VA purposes, impaired hearing will be considered to be a 
disability when: the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  Additionally, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
"the threshold for normal hearing is from 0 to 20 dBs 
[decibels], and higher threshold levels indicate some degree 
of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  

The veteran testified at his March 2008 personal hearing that 
during military service aboard a variety of naval vessels, he 
was exposed to acoustic trauma in the form of gunfire and 
loud machinery.  He also said hearing protection was neither 
used nor issued by the Navy.  The veteran indicated that 
following service separation, he owned a farm, and was in 
charge of running overall farming operations.  He essentially 
denied noise exposure in this position.  The veteran 
submitted additional evidence at the hearing, along with a 
waiver of AOJ consideration of such evidence.  38 C.F.R. 
§ 20.1304(c).

While the veteran's service medical records are negative for 
any diagnosis of or treatment for any disability of the ears, 
including decreased audio acuity, his service personnel 
records confirm service aboard ship.  Private medical records 
beginning in 1961 confirm bilateral tinnitus reported 
commencing that same year.  A more recent January 2007 
statement from a private physician confirmed chronic hearing 
loss in the veteran's left ear, which the physician related 
to "gunshot blasts during his service in the war."  A 
September 2006 VA examination was also afforded the veteran.  
The VA examiner confirmed current bilateral hearing loss, but 
she was unable to comment on the etiology of this disability 
without resorting to speculation.  

After considering the totality of the record, the Board finds 
the evidence to be in relative equipoise, supporting a grant 
of service connection.  The veteran's service personnel 
records confirm his service aboard several naval vessels 
during military service, and he began complaining of tinnitus 
and other auditory impairment within 20 years of such 
service.  VA examination in 2006 confirms bilateral hearing 
loss by VA regulatory definition, and at least one private 
physician has stated the veteran's acoustic trauma during 
military service resulted in hearing loss in the left ear.  
Presumably, the veteran's right ear hearing loss is of the 
same etiology, having been exposed to the same acoustic 
trauma during military service.  Additionally, the Board 
finds the veteran's testimony from the March 2006 hearing 
credible, regarding his in-service noise exposure.  

Given that the record contains one medical opinion that 
relates the veteran's current hearing loss to in-service 
acoustic trauma, and one opinion that could not comment on 
etiology without resorted to speculation, the Board finds 
that the evidence is in relative equipoise.  Resolving any 
doubt in favor of the veteran, the Board finds service 
connection for bilateral hearing loss is supported by the 
evidence of record, and the appeal is hereby granted.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted, subject to the rules and regulations governing 
awards of monetary benefits.  


REMAND

The veteran seeks a disability rating in excess of 10 percent 
for his bilateral blepharitis with right pterygium.  At his 
March 2008 personal hearing, the veteran stated he continued 
to have occasional double vision, eye pain, and blurred 
vision.  

The veteran's bilateral blepharitis with right pterygium is 
currently rated as 10 percent disabling.  It is listed as a 
visual acuity disability (Diagnostic Code 6034) but rated as 
a skin disability under Diagnostic Code 7800.  See 38 C.F.R. 
§ 4.27 (2007).  Under 38 C.F.R. § 4.84a, Diagnostic Code 
6034, pterygium is rated for loss of vision, if any.  Loss of 
vision is rated under 38 C.F.R. § 4.84a, Diagnostic Codes 
6061-6079, and warrants assignment of disability ratings 
between 100 percent and noncompensable depending on the 
degree of impairment of visual acuity.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of the rating assigned.  See 38 C.F.R. §§ 4.75 
(2007).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.

In the present case, in a March 2006 the veteran was mailed 
two letters that provided him with general notice as to types 
of evidence needed to substantiate his claim for an increased 
rating for an eye disability.  The first letter informed him 
that he could submit medical and/or lay evidence to show that 
his eye condition had worsened.  The second letter described 
how a disability rating and effective date is assigned.  
However, the veteran was never told what type of information 
or evidence he needed to establish entitlement to a higher 
disability rating for his type of eye disability.  As 
described above, the veteran's bilateral blepharitis with 
right pterygium is currently rated as 10 percent disabling.  
It is listed as a visual acuity disability (Diagnostic Code 
6034) but rated as a skin disability under Diagnostic Code 
7800.  See 38 C.F.R. §§ 4.27, 4.84a (2007).  

Accordingly, the veteran should be provided additional notice 
to comply with the decision in Vazquez-Flores v. Peake, 
supra.  Thus, this case is REMANDED, for the following:

1.  Provide the veteran and his 
representative with proper VCAA notice 
that explains what the evidence must show 
to establish entitlement to an increased 
for service-connected bilateral 
blepharitis and right pterygium.  Such 
notice must explain that the type of 
evidence that will be used in evaluating 
his claim includes the nature and 
symptoms of the condition; the severity 
and duration of the symptoms; and, the 
impact of the condition and symptoms on 
his employment and daily life.  
Additionally, the notice must inform the 
veteran of the various diagnostic codes 
under which his claim may be considered.  
See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

2.  After the development requested above 
has been completed, the AOJ should 
adjudicate the issue of entitlement to an 
increased for service-connected bilateral 
blepharitis and right pterygium, 
currently rated as 10 percent disabling.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).
 


______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


